Laughlin, J.:
This is an action by a wife against her husband for separation on the ground of abandonment. The demurrer was interposed upon the ground that the complaint does not set forth a cause of action.
The time When this action was commenced is not definitely shown; but the summons bears date December 12, 1912, and it is to be presumed that it was not commenced before then. The plaintiff alleges that she brought another action in this court in the county of New York against the defendant for separation in the month of September, 1908, and that it was duly tried in February, 1910, and a decision embracing findings of fact and conclusions of law was made by the trial court and filed in the office of the county clerk on March 16, 1910, awarding judgment in favor of the defendant dismissing the complaint on the merits. A copy of the decision is annexed to and made a part of the complaint. The pleadings in the former action are not made part of the complaint and, therefore, although they purport to be printed in the record, they are not properly before the court on the demurrer. The decision purports to have been made March 1, 1910, and it would seem to appear therefrom that the former action was based on alleged cruel and inhuman treatment on the part of the husband, for it contains findings in the negative on a number of charges and none in favor of the plaintiff; and also contains findings as follows:
“10. That although the defendant has always conducted himself toward the. said plaintiff as a faithful husband, the plaintiff, disregarding her duties as a wife and without the defendant’s consent, on or about the 31st day of August, 1908, abandoned and deserted the defendant and left his home and the defendant, without any cause or justification therefor, *691and has since been wilfully and continuously absent from the defendant, and with the intent not to return.
“11. That on or about the 31st day of August, 1908, and prior thereto, this defendant duly notified plaintiff that he desired to change his residence at No. 112 East 2d Street, in the Borough of Manhattan, City of New York, requesting her to live there with him, but she, disregarding her duties and obligations as his wife and without any just cause or provocation refused to accompany him there and to live there with him and that the said change in defendant’s place of residence was in the bona fide exercise of his power in good faith and such new place of residence was and is entirely proper and sufficient for the plaintiff.”
Counsel for the plaintiff points to the pleadings in the former action, which have been erroneously printed in the record, as showing that no counterclaim or new matter in defense was pleaded in the answer, and he contends that the findings quoted Were not within the issues and, therefore, are not binding on the plaintiff although she has made them part of her complaint without alleging any fact tending to show that they were not within the issues and duly made. The complaint having been dismissed and no relief awarded to the defendant, it may be inferred, perhaps, that the answer contained no counterclaim for affirmative relief; but that was not essential to confer jurisdiction to make these findings. If we disregard the pleadings in the former action, as being improperly in the record, then it must be presumed that the findings were on issues duly litigated under the pleadings or by consent without formally modifying the pleadings. But if we are at liberty to consider the pleadings it will be observed that these findings are based on evidence presumably adduced on issues presented by the plaintiff wherein she charged him with having abandoned her without just cause during the time and with the intent found against her in these findings. Assuming that the answer contained merely a general denial, I think that the court was not confined to finding in the negative on the respective charges but that the question as to whether she was justified in leaving her husband was fairly within the issues. (See Deisler v. Deisler, 59 App. Div. 207; Hawkins v. Hawkins, *692193 N. Y. 409.) If that be not so and a husband on account of children or for other reason does not desire a decree against his wife, she may without cause or justification at any time and as often as she likes, abandon her husband and charge him with cruel and inhuman treatment and thus live separate arid apart from him practically all the time and in total disregard of her marital obligations and — under our practice with respect to alimony — at his expense and afford him the added luxury of furnishing the necessary funds to enable her to conduct the litigation against him. In many jurisdictions a specified period is prescribed during which abandonment or desertion must exist or continue before á causé of action for divorce or separation on that ground accrues; and in such cases the party abandoning or deserting, if acting in good faith, may return at any time before, but not after, the expiration of the period. (Benkert v. Benkert, 32 Cal. 467; Hanberry v. Hanberry, 29 Ala. 719; Fishli v. Fishli, 2 Litt. [Ky.] 337; 1 Bishop Mar., Div. & Sep. [1891] §§ 1774, 1775; 1 Nelson Div. & Sep. [1895] §§ 75, 85.) But our Legislature has prescribed no period during which the abandonment must continue (Code Civ. Prop. § 1762), and, therefore, in determining whether or not there has been an abandonment, the material inquiry is whether the step was taken voluntarily, without justification and with the intention of not returning, and if so, it constitutes abandonment within the purview of the statute and a cause of action accrues to the party abandoned which cannot be affected by an offer to return. (Williams v. Williams, 130 N. Y. 193; Uhlmann v. Uhlmann, 17 Abb. [N. C.] 236; People v. Crouse, 86 App. Div. 352.)
According to the finding in the former action the plaintiff abandoned the defendant voluntarily, without cause and with the intention not to return, which brings the case directly within the authorities cited. The issues litigated in that action necessarily involved the questions as to whether the plaintiff had just cause for abandoning the defendant and did so voluntarily, because her right to recover depended thereon. . It is not so clear that the issues involved and required a determination with respect to her intention; but it is manifest that in some cases at least a finding with respect to plaintiff’s inten*693tion in abandoning might show that the abandonment was not caused by the acts of the defendant upon which the action was based. Moreover, if not necessarily presented by the pleadings, the parties were at liberty voluntarily to litigate this question, and as the record of the former trial is not before us, it cannot be assumed that they did not so litigate it. The plaintiff having acquiesced in the finding must on this record be deemed bound thereby.
It follows that the order should be reversed, with costs, and the demurrer sustained, with costs, but with leave to respondent to amend on payment of the costs of the appeal and of the demurrer.
McLaughlin, Dowling and Hotchkiss, JJ., concurred; Ingraham, P. J., dissented.